DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasa et al. (US 2011/00114280 A1, hereinafter Iwasa, cited by applicant).
Re Claim 1: Iwasa teaches a method for tilt casting of a component composed of light metal by means of a tilt casting mold (Fig. 1-3, item 1) having a mold cavity (item 14), wherein the melt is continuously poured directly into a casting run (item 12) of the tilt casting mold, which forms a sprue of the component, at the beginning of and during the tilting movement of the tilt casting mold, using a casting ladle (item 2), and flows through the casting run into the mold cavity of the tilt casting mold from the beginning, wherein the casting ladle or the casting scoop continuously tracks the casting mold during the tilting movement (Fig. 1A & 1B).  

Re Claim 2: Iwasa teaches characterized in that the tilt casting mold is brought into a pouring position at the beginning of the tilting movement (Fig. 1A), in which position the melt 

Re Claim 3: Iwasa teaches wherein the tilt casting mold is tilted about a tilting axis by up to 90 degree (Fig. 1B).
  
Re Claim 4: Iwasa teaches wherein the casting ladle or the casting scoop is guided at a distance from the casting run (Fig. 1A & 1B).
  
Re Claim 5: Iwasa teaches wherein the melt is guided through a bottleneck within the casting run (Fig. 3B).

Response to Arguments
Applicant's arguments filed 2/18/21 have been fully considered but they are not persuasive.
On page 6, regarding claim 1, applicant argued that Iwasa does not related to a tilt casting method, because the runner and the cavity are filled using gravity before the mold is tilted.
The examiner disagrees with this because Iwasa employ tilting during the casting process. The current claim language does not preclude filling the runner and the cavity before tilting the mold.

On page 8, regarding claim 1, applicant argued that Iwasa requires tilting back, while the applicant’s method does not provide tilting back.
Again, the current claim language does not preclude tilting back into the starting portion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

2/21/2021